Allowable Subject Matter
Claims 9, 13, 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: As stated by the Patent Trial and Appeal Board (23 December 2020 Decision), the closest prior art, Robinson (WO), does not teach a method (or composition, claim 15) of preparing the claimed microencapsulated delivery system wherein one or more polymers and one or more agents are mixed in a solution to produce one or more microcapsule, separating the microcapsules from the solution, and printing the microcapsule in a systematic pattern on substrate, wherein said one or more agents are released from the microcapsule upon dissolution of the microcapsule from exposure to a solvent (claim 9) or wherein the microcapsules do not require a threshold temperature for dissolution and release of the one or more agents (claims 15 and 17).  
While Robinson does disclose forming a microencapsulated delivery system by mixing one or more polymers and one or more agents and adhering the microencapsulated product to a substrate, Robinson does not expressly teach separating the formed microcapsules from the solution before printing the microcapsules to the substrate or wherein the microcapsules do not require a threshold temperature for dissolution and release of the one or more agents and therefore would not have provided one of ordinary skill in the art with an apparent reason to separate the microcapsules from the suspension and print the microcapsules to the substrate (tea bag).
While the art does provide a teaching of forming microcapsules by mixing one or more agents to be encapsulated and one or more polymers in solution to produce one or more microcapsules, and separating said microcapsules from solution (see Tice et al. US 5,407,609) and applying edible ink comprising encapsulated flavors and acids to a dissolvable substrate (see .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LSW/Examiner, Art Unit 1792                                                                                                                                                                                                        /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792